


110 HRES 1398 IH: Expressing the grave concern of Congress

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1398
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Ackerman
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the grave concern of Congress
		  regarding the continued gross violations of political, civil, and human rights
		  of the Syrian people by the Government of the Syrian Arab Republic, calling on
		  the Government of Syria to immediately and unconditionally release prisoners of
		  conscience and other political prisoners, and for other
		  purposes.
	
	
		Whereas the Government of the Syrian Arab Republic
			 systematically violates the most basic political, civil, and human rights of
			 its citizens and persons within its jurisdiction;
		Whereas the Department of State's Country Reports on Human
			 Rights Practices for 2007 states that the Syrian government's respect
			 for human rights worsened, and it continued to commit serious abuses. There
			 were significant limitations on citizens' right to change their government. In
			 a climate of impunity, there were instances of arbitrary or unlawful
			 deprivation of life, and members of the security forces tortured and physically
			 abused prisoners and detainees. Security forces arbitrarily arrested and
			 detained individuals, while lengthy pretrial and incommunicado detention
			 remained serious problems;
		Whereas the Department of State's Country Reports on Human
			 Rights Practices for 2007 further states that, Beginning in 2005 and
			 continuing throughout the year, the government increasingly violated citizens'
			 privacy rights and increased already significant restrictions on freedoms of
			 speech, press, assembly, and association, amidst an atmosphere of government
			 corruption and lack of transparency. Security services disrupted meetings of
			 human rights organizations and detained an increasing number of activists,
			 organizers, and other regime critics;
		Whereas the Department of State's Country Reports on Human
			 Rights Practices for 2007 also states with regard to Syria that
			 throughout the year, the government sentenced to prison several
			 high-profile members of the human rights community. Violence and societal
			 discrimination against women continued. The government discriminated against
			 minorities, particularly the Kurds, and severely restricted workers'
			 rights;
		Whereas in 2007, the Government of Syria held in custody
			 between 1,500 and 3,000 political prisoners and refused to release information
			 regarding numbers or names of people in detention on political or
			 security-related charges;
		Whereas on April 28, 2007, Syrian political prisoners
			 Anwar al-Bunni, Aref Dalila, Mahmoud Issa, Michael Kilo, Kamal al-Labwani, and
			 Faik al-Mir coauthored a letter from Damascus Central Prison calling on the
			 international community to exert continued effort and perseverance to
			 compel the Syrian authorities to respect human rights and the international
			 laws and treaties which it has ratified and to release all political
			 prisoners;
		Whereas on May 13, 2007, prominent political reformers
			 Michel Kilo and Mahmoud Issa were charged with weakening the national
			 morale and each was sentenced to 3 years imprisonment for signing a
			 petition calling for Syria to recognize Lebanon's sovereignty and for the
			 extension of human rights within Syria;
		Whereas on May 10, 2007, human rights activist Kamal
			 al-Labwani was sentenced to 12 years imprisonment on politically motivated
			 charges of damaging Syrian security for a trip he took abroad in 2005,
			 sponsored by the Department of State’s International Visitor Program, during
			 which he met with European and American officials, including staff of the House
			 of Representatives;
		Whereas on April 24, 2007, the Damascus Criminal Court
			 charged Anwar al-Bunni, widely regarded as Syria's leading human rights lawyer,
			 with spreading false news that weakened the Nation and sentenced
			 him to 5 years imprisonment for his long-running civil rights advocacy and for
			 signing the same petition as Michel Kilo and Mahmoud Issa;
		Whereas the Syrian authorities continue to restrict access
			 to the Internet and punish bloggers, including Karim Arbaji, who was arrested
			 on June 7, 2007, and Tarek Bayasi, who was tried on February 18, 2008;
		Whereas on June 17, 2007, the Syrian Supreme State
			 Security Court sentenced Husam Ali Mulhim, Omar Ali Abdullah, Ayham Saqr, Alam
			 Fakhour, and Diab Sirieyeh to 5 years in prison, and Tarek Ghorani and Maher
			 Ibrahim to 7 years in prison, because of their involvement with a prodemocracy
			 student group;
		Whereas economics professor Aref Dalila was arrested as
			 part of the Government of Syria’s crackdown on civil society in 2001 for his
			 critiques of official corruption, and he continues to serve out a 10-year jail
			 sentence in solitary confinement despite suffering from diabetes and heart
			 disease;
		Whereas Faik al-Mir was detained and charged with treason
			 for exercising his right to freedom of expression by visiting and offering his
			 condolences to the family of a prominent Lebanese individual who was
			 assassinated after calling for an end to the Syrian occupation of Lebanon in
			 2005;
		Whereas the key members of Syria's largest opposition
			 coalition, the Damascus Declaration for Democratic Change, remain in jail,
			 having been arrested following successful internal elections on December 1,
			 2007, in defiance of strict security measures imposed on the members, including
			 former Member of Parliament Riad Seif, Dr. Fidaa Al-Horani, Ahmad Tomei, Akram
			 al-Bounni, Ali al-Abdallah, Yasser al-Eiti, Jabr al-Shoofi, Walid al-Bounni,
			 Muhammad Hajji Darweesh, Marwan al-Ish, Fayiz Sarah, and Talal Abu Dan;
		Whereas former Member of Parliament Riad Seif, the elected
			 Secretary General of the Damascus Declaration National Council, is known to
			 suffer from prostate cancer and has been denied access to adequate medical
			 treatment;
		Whereas Dr. Fidaa al-Horani, one of the leading female
			 physicians in Syria and the elected Chairwoman of the Damascus Declaration
			 National Council, is known to suffer from a heart condition and has been denied
			 access to adequate medical treatment;
		Whereas political prisoners in Syria, which include these
			 individuals and many others, are often subject to physical abuse, torture, or
			 inhumane holding conditions;
		Whereas Government of Syria routinely arrests and detains
			 political activists and holds them, without charge, at undisclosed locations,
			 without any public report as to their whereabouts and health;
		Whereas the Government of Syria has inadequately complied
			 with requests for access and fact-finding inquiries from United Nations special
			 rapporteurs seeking to monitor the conditions of prisoners and human rights
			 defenders in Syria;
		Whereas these high-profile political prisoners are
			 indicative of a broad trend whereby independent political, civil, and human
			 rights activists are systematically arrested or intimidated into
			 self-censorship due to the harsh tactics of the Government of Syria;
		Whereas the Government of Syria has forced scores of
			 political, civil, and human rights activists to flee the country for fear for
			 their lives and freedom, and continues to harass and threaten the family
			 members and friends of activists, dissidents, and exiles;
		Whereas Syrian authorities frequently prevent independent
			 political, civil, and human rights activists from leaving the country or
			 subject them to onerous travel restrictions so as to prevent them from carrying
			 out their activities abroad;
		Whereas the 1963 Emergency Law remains in effect,
			 authorizing the Government of Syria to conduct preventive arrests and
			 overriding constitutional and penal code provisions against arbitrary arrest
			 and detention, including the need to obtain warrants;
		Whereas Syrian authorities continue to hold in its jails
			 nationals from other countries, including individuals from Lebanon and Jordan,
			 without charging them with a crime, access to legal counsel, or even
			 acknowledging their existence;
		Whereas Syrian authorities have continued to harass
			 regionally-based journalists who reported information critical of the state,
			 including banning or hindering journalists from reentering the country and
			 failing to respond to requests for accreditation;
		Whereas the Government of Syria has prohibited all
			 Kurdish-language publications, has arrested journalists who have written in
			 favor of greater Kurdish rights, and has prohibited the publication of books
			 and other materials in Kurdish;
		Whereas on March 21, 2008, Syrian authorities opened fire
			 on unarmed Kurdish civilians in the city of Qamishly who were celebrating the
			 Kurdish holiday of Nowruz, killing 3 young men and wounding 8 others;
		Whereas the Government of Syria continues to deny the
			 right of citizenship to over 300,000 Kurds, which keeps them from holding
			 national ID cards, pursuing postsecondary education, seeking government jobs
			 and contracts, and owning, inheriting, and bequeathing property; and
		Whereas the Baathist Syrian regime has consistently denied
			 the people of Syria their most basic political, civil, and human rights,
			 including freedom of thought and expression, freedom of association and
			 assembly, freedom of movement, and the protection of their persons and property
			 under the rule of law: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns and
			 deplores—
				(A)the consistent pattern of gross violations
			 of the most basic political, civil, and human rights of the Syrian people by
			 the Government of the Syrian Arab Republic, including freedom of thought and
			 expression, freedom of association and assembly, freedom of movement, and the
			 protection of persons and property under the rule of law; and
				(B)the arbitrary arrest and unjust conviction
			 and imprisonment of prisoners of conscience (among whom are Anwar al-Bunni,
			 Aref Dalila, Mahmoud Issa, Michael Kilo, Kamal al-Labwani, Faik al-Mir, Riad
			 Seif, Dr. Fidaa al-Horani, Ahmad Tomei, Akram al-Bounni, Ali al-Abdallah,
			 Yasser al-Eiti, Jabr al-Shoofi, Walid al-Bounni, Muhammad Hajji Darweesh,
			 Marwan al-Ish, Fayiz Sarah, and Talal Abu Danand), calls for the immediate and
			 unconditional release of all political prisoners, and calls for the dropping of
			 all politically-motivated charges;
				(2)calls urgently for
			 the Government of Syria—
				(A)to ensure that all torture and mistreatment
			 of prisoners cease immediately;
				(B)to allow political prisoners prompt and
			 regular access to their lawyers, doctors, and families;
				(C)to allow impartial
			 international monitors unfettered access to these prisoners;
				(D)to lift the state of emergency that has
			 been imposed for over 44 years;
				(E)to cease obstructing and denying human
			 rights organizations, civil society associations, and political parties the
			 ability to organize and operate freely;
				(F)to allow
			 individuals to exercise their fundamental political, civil, and human rights,
			 and to engage in the full range of peaceful political and civil activities;
			 and
				(G)to cease from harassing the family members
			 and friends of political, civil, and human rights activists and dissidents, and
			 to allow for the safe return of exiled opposition members;
				(3)reminds the Government of Syria that on
			 August 23, 1976, it acceded to the International Covenant of Civil and
			 Political Rights and is obligated to guarantee the civil and political rights
			 of persons in its territory;
			(4)expresses its support for the people of
			 Syria in their struggle for freedom, respect for their political, civil and
			 human rights, democratic self-governance, and the establishment of the rule of
			 law; and
			(5)calls on the President and the Secretary of
			 State to—
				(A)consider pursuing further actions at the
			 United Nations to draw attention to the Government of Syria's deplorable record
			 on human rights and the plight of Syrian political prisoners and prisoners of
			 conscience including, but not limited to, publicizing Syria's noncompliance
			 with United Nations special rapporteurs, pursuing a resolution condemning Syria
			 before the Social, Humanitarian, and Cultural Committee of the United Nations
			 General Assembly, or pursuing a resolution to establish a country-specific
			 United Nations special rapporteur charged with monitoring the human rights
			 situation in Syria;
				(B)make the legal status and humanitarian
			 needs of Anwar al-Bunni, Aref Dalila, Mahmoud Issa, Michael Kilo, Kamal
			 al-Labwani, Faik al-Mir, Riad Seif, Dr. Fidaa al-Horani, Ahmad Tomei, Akram
			 al-Bounni, Ali al-Abdallah, Yasser al-Eiti, Jabr al-Shoofi, Walid al-Bounni,
			 Muhammad Hajji Darweesh, Marwan al-Ish, Fayiz Sarah, Talal Abu Danand, and
			 other political prisoners an ongoing item of concern in bilateral relations
			 with Syria, and call for their immediate release;
				(C)support, encourage, and reach out to
			 dissidents, activists, and nonviolent democratic opposition in Syria and assist
			 them in their efforts to create a democratic Syria; and
				(D)make political, civil, and human rights,
			 particularly the freedom of thought and expression, the freedom of assembly and
			 association, the freedom of movement, and the protection of persons and
			 property under the rule of law a priority in bilateral relations with
			 Syria.
				
